Exhibit 12.1 GREAT PLAINS ENERGY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Three Months Ended March 31 2008 2007 2006 2005 2004 2003 (millions) Income from continuing operations $ 47.5 $ 159.2 $ 127.6 $ 164.2 $ 175.3 $ 189.2 Add Minority interests in subsidiaries - - - 7.8 (2.1 ) (1.3 ) Equity investment(income) loss 0.4 2.0 1.9 0.4 1.5 2.0 Income subtotal 47.9 161.2 129.5 172.4 174.7 189.9 Add Taxes on income 27.5 71.5 47.9 39.5 55.5 78.3 Kansas City earnings tax - 0.5 0.5 0.5 0.5 0.4 Total taxes on income 27.5 72.0 48.4 40.0 56.0 78.7 Interest on value of leased property 0.8 3.9 4.1 6.2 6.2 5.9 Interest on long-term debt 39.9 74.1 62.6 64.3 66.1 58.8 Interest on short-term debt 5.5 26.9 9.1 5.1 4.8 5.4 Mandatorily Redeemable Preferred Securities - 9.3 Other interest expense and amortization (a) 1.7 7.2 5.2 5.9 13.6 3.9 Total fixed charges 47.9 112.1 81.0 81.5 90.7 83.3 Earnings before taxes on income and fixed charges $ 123.3 $ 345.3 $ 258.9 $ 293.9 $ 321.4 $ 351.9 Ratio of earnings to fixed charges 2.57 3.08 3.20 3.60 3.54 4.22 (a) On January 1, 2007, Great Plains Energy adopted FIN No. 48, "Accounting for Uncertainty in Income Taxes," and along with theadoption, elected to make an accounting policy change to recognize interest related to uncertain tax positions in interest expense.
